*795ORDER
PER CURIAM.
Kenneth Butler appeals the judgment of the motion court denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Butler argues that the motion court clearly erred in denying his motion without a hearing because he alleged facts that were not refuted by the record showing that he was denied his right to self-representation, which rendered his guilty plea involuntary. We find the motion court’s findings of fact and conclusions of law are not clearly erroneous and affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).